270 S.W.3d 522 (2008)
John R. AUBERLIN Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69220.
Missouri Court of Appeals, Western District.
December 9, 2008.
Kent Denzel, Columbia, MO, for appellant.
Shaun Mackelprang, Jamie Pamela Rasmussen, Jefferson City, MO., for respondent.
Before THOMAS H. NEWTON, C.J., VICTOR HOWARD and ALOK AHUJA, JJ.
Prior report: 146 S.W.3d 454.

ORDER
PER CURIAM.
Appellant John R. Auberlin appeals the circuit court's judgment denying his motion for post-conviction relief. After a jury trial, Auberlin was convicted in Macon County Circuit Court of attempted forcible rape, § 566.030[1]; two counts of forcible sodomy, § 566.060; kidnapping, § 565.110, and first degree burglary, § 569.160. On appeal, Auberlin argues that his trial counsel was constitutionally ineffective because he stipulated to the foundation for certain inculpatory evidence, in exchange for the State's agreement not to present rebuttal evidence countering one of Auberlin's principal defense theories. We affirm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.